Citation Nr: 1818685	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-26 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the Veteran is competent for the purpose of the receipt of direct payment of Department of Veterans Affairs (VA) disability compensation benefits.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served in the U.S. Marine Corps from August 1970 to August 1974.  The Board notes that the Veteran's DD 214 is not contained in his record, so the details of his service are taken from his request for benefits.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which found that the Veteran was not competent to handle the disbursement of funds. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2011, the Veteran sough improved pension due to the need for aid and attendance (A&A) due to traumatic brain injury (TBI).  VA medical records show that the Veteran was in a motor vehicle accident in December 2010, where he sustained a right brain contusion.  A CT scan showed a right temporal-parietal subgaleal hematoma and a small interventricular hemorrhage. 

The Veteran was afforded a VA aid and attendance examination in July 2011.  His list of diagnoses included a mood disorder, closed head injury/TBI, hepatitis C, cirrhosis of the liver, and "some amnesia."  The evaluation noted the Veteran had a lot of memory problems, particularly short-term.  He would put his wallet and phone in his sock, and then forget where he put them, requiring him to cancel cards "before realizing that they were in the sock he was wearing."  He also had long-term memory difficulties stemming "from amnesia from the car wreck."  The Veteran stated he was "confused a lot of the time" and that he was "living in a haze."  He also reported paranoid feelings that the nurses were attacking him, and that people would break into his home.  He was unable to drive due to a suspended license and wrecked car.  He was noted to need help with medication management due to "memory problems," but the evaluator noted that the Veteran had the ability to manage his money/financial affairs.

In October 2011, the "Veteran and TBI Coordinator" from the Dorn VA Medical Center called to request that a fiduciary be assigned to the Veteran, to help with managing his affairs. 

In February 2012, a VA medical social worker (and Polytrauma/TBI Coordinator) requested "expediency in adjudicating this Veteran as incompetent to manage his funds."  She noted that he suffered moderate TBI from a December 2010 car accident.  She noted that since he started receiving his $1,700 a month in A&A benefits in January 2012 he had been "essentially homeless."  He did not want to spend his money on assisted living, so he had been living in a hotel next to the VA medical facility.  "Since then, he has been seen in the ER multiple times asking for food and pain medication, he has had two psychiatric admissions for homicidal ideation, he had admitted to ongoing substance abuse of crack, marijuana, and alcohol."  He started a substance abuse program, but stopped as soon as his February check came in.  He also gave his "landlord's boyfriend his debit card and pin number to buy groceries.  He said instead they gave him crack and emptied out his bank account."  She noted that due to his hepatitis C, liver cirrhosis, "brain injury, personality disorder, and severe substance abuse, it had become impossible to manage him in a safe environment when he had the funds available to purchase drugs and alcohol."

A June 2012 telephone call with the VA social worker included her opinion that the Veteran was "in desperate need of a fiduciary."

Following the June 2012 rating decision finding the Veteran not competent to handle the disbursement of funds, the Veteran submitted a December 2012 notice of disagreement.  He reported his cocaine abuse to the Dorm VAMC and he was sent to a hospital for treatment.  He felt that his treatment was "successful" and he had not used "the substance in over 1 year."  He felt that the problems ("homelessness, psychological problems, etc.") he was experiencing were due to his cocaine abuse, and that now that he was "successfully abstained from such behaviors and substance" that he was competent to handle the management of his money.  He stated he was living in a boarding home and planning to get married in the near future, and that his "financial interests have shifted more to a normal manner."  He stated he attended church and his life had improved drastically.  He also noted that he was "not diagnosed with any major mental illness and" felt he could manage his life without assistance.

In June 2017, the Veteran's representative requested that the claim be remanded so the Veteran could be afforded an examination related to his competency or submit a private medical finding of competency.  The representative noted that the Veteran had provided a "coherent letter" where he stated he had been clean and sober for several years and would be more responsible in managing his financial affairs.  The brief indicated that this letter was dated May 29, 2014.  Although the Board is able to locate the substantive appeal with this date, there is no attached statement.  The Board accepts the representative's synopsis of the letter's content.  

The 2011 A&A evaluation is the most recent evaluation in the claims file related to the Veteran's competency and noted he was able to manage his funds.  Ongoing treatment records from 2011 to 2014 show that the Veteran continued to have problems with substance abuse.  The most recent records in the claims file are from April 2014.  In April 2014, the Veteran called the VA medical facility to report that he was suicidal subsequent to a physical fight with his girlfriend that resulted in him spending the night in jail.  It was noted that he was "facing jail time for resisting arrest."  Due to his legal troubles, the Veteran was requesting evidence of his TBI.  The April 2011 VA physician noted that a May 2011 psychiatric evaluation did not include a diagnosis of TBI, but did include rule out post-concussive syndrome.  The VA physician also noted that the Veteran's "lack of sobriety and cooperation with recommendations and evaluations have hindered any further findings."  She also felt that his continued substance abuse issues were the cause of his behavioral and legal issues.  

The 2014 treatment records contradict the reported May 2014 statement from the Veteran that he had been sober for years.  However, the most recent medical evidence of record dates from April 2014, and his last evaluation was in 2011.  As such, on remand, the Veteran should be afforded a VA competency evaluation and his ongoing VA treatment records should be added to his claims file. 

As the claim is being remanded, obtain a copy of the Veteran's DD 214 to associate with the electronic file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the Veteran's DD 214 and associate it with the claims file.

2.  Updated relevant VA treatment records must be added to the claims file.  The most recent records were printed in April 2014.

3.  Schedule the Veteran for an appropriate VA examination to determine whether he is presently competent to handle the disbursement of his VA funds.  The examiner must review the claims file in conjunction with the evaluation.  The examiner should note the Veteran's December 2010 head injury, psychiatric disorder(s), and substance abuse history.

Based on the results of the examination and the review of the Veteran's history, the examiner should opine as to whether the Veteran is competent to handle disbursement of VA funds.  

The examiner should provide a complete rationale for all conclusions reached.  

3.  Readjudicate the issue of whether the Veteran is competent for the purpose of the receipt of direct payment of VA disability compensation benefits.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and be afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




